Citation Nr: 1227131	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-13 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2002 to July 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 Regional Office (RO) in San Diego, California rating decision, which denied the claims on appeal.

In May 2010, a videoconference hearing was held before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral knee, left shoulder, and low back disabilities as a result of his military service.  Specifically, the Veteran alleges he incurred these disabilities as a result of landings from more than 20 parachute jumps.  In addition, the Veteran indicates that he injured his low back in December 2005 when he was running in the snow, slipped, and fell on his back.  Finally, he also injured his right knee in December 2005 when he struck his right knee while fast roping.  After consideration of the entire claims file, the Board has determined that the matter must be remanded for additional development.

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In that regard, the Veteran was provided a VA examination for his bilateral knee, left shoulder, and low back claims in November 2006.  The examiner found no current bilateral knee, left shoulder, or low back disability.  

Perhaps significantly, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multi-symptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War from January 20, 2005 to April 25, 2005, consideration of 38 C.F.R. § 3.317 is warranted in this case.  

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the Veteran's service treatment records include a normal entrance examination.  The Veteran also denied joint problems in August 2003, during medical evaluation for fitness for Ranger School, and October 2003 medical examination for that purpose showed normal spine, upper extremities, and lower extremities.  In July 2004, however, the Veteran reported pain in both arms and knees the previous 2 days.  On examination, there was mild edema noted to both knees.  There was tenderness to palpation, but normal range of motion without pain.  The assessment was rule out cellulitis or bursitis and he was prescribed Motrin for the pain.  A July 2005 medical examination showed normal spine, upper extremities, and lower extremities.  In a June 2006 Report of Medical History, the Veteran reported a painful shoulder; arthritis, rheumatism, or bursitis; recurrent back pain or any back pain; numbness or tingling; impaired use of arms, legs, hands, or feet; swollen or painful joints; and knee trouble.  A July 2006 Report of Medical Examination indicated a normal spine and lower extremities, but as to the upper extremities examination there was a notation of abnormality, although the report did not diagnose a specific disability.  Rather, the record indicated that the left shoulder had full range of motion with full strength and a normal neurological examination.  The examiner also noted pain in the left shoulder blade with internal rotation and extension.

After service, there are multiple records diagnosing chronic joint pain and myalgia of the bilateral knees, left shoulder, and low back.  Moreover, there is potentially contradictory evidence as to whether the Veteran has current bilateral knee disabilities.  In that regard, October 2006 x-rays showed "very mild medial joint space narrowing and medial subluxation of the femurs bilaterally."  The November 2006 VA examiner, however, concluded that based on all the evidence of record that the Veteran did not have a bilateral knee disability.

Thus, the evidence of record shows one complaint of pain in both arms and knees prior to his service in Southwest Asia, but the majority of his complaints of joint pain began after such service.  Other than the potentially conflicting evidence as to the existence of a bilateral knee disability, the Veteran has noted chronic joint pains but not a diagnosis as to a current disability of the bilateral knees, left shoulder, or low back.  In light of the foregoing, the Board feels that additional VA examination is necessary to consider the etiology of the Veteran's bilateral knee, left shoulder, and low back joint pain and associated problems, to include whether they are attributable to a chronic multi-system illness and/or an undiagnosed illness within the meaning of 38 C.F.R. § 3.317.  

If the examiner determines that the Veteran's claimed disabilities do not meet the criteria of an undiagnosed illness or medically unexplained chronic multi-symptoms illness, then the examiner must still determine if any current disabilities had their onset during service, or are otherwise related thereto.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran of the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 concerning undiagnosed illnesses, and afford him a reasonable opportunity to respond.

2.  After the above has been completed, schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional to determine the current nature and likely etiology of the Veteran's bilateral knee, left shoulder, and low back problems.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's reported bilateral knee, left shoulder, and low back pain and associated problems, to include as a result of his service-connected disabilities, a nonservice-connected disability, or as part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.  A complete rationale should accompany all opinions expressed.

3.  After the above is completed, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


